DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the transfer device” in claim 6;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the transfer device appears to be drawn to a crane or forklift truck, or known equivalents (per paragraph [0036] of the Applicant’s published specification).
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the term “cool” which is a relative term which renders the claim indefinite. The term “cool” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will interpret the claim to refer a control system keeping a container at a desired temperature. 

Regarding claim 3, the claim recites “a number of the TES member” which renders the claim indefinite as it is entirely unclear what “a number of the TES member” is referring to. Clarification is requested. 

Regarding claim 3, the claim recites “to judge a time to replace the TES member due to expiration and to cool based on time passed by since including the TES member in the cooling container” which renders the claim indefinite as it is unclear what the limitation is saying. Claim 1 recites judging if it is time to replace the TES member, thereby making the recitation of judging a time to replace the TES member the same judging as recited in claim 1, or referencing a new judging step. Clarification is requested. 

Regarding claim 4, the claim recites “the judging step” which renders the claim indefinite as it is unclear whether the claim is referring to the judging step in claim 1 or the judging step in claim 3. Clarification is requested.  

Regarding claim 5, the claim recites “the tag has self- tag equipped measuring functionality to measure temperature on keeping the cool container and Page 2 of 9 4827-9502-8966.1DOCKET NO.: 106810.21590PATENT Application No.: 16/320,035 the measured temperature exceeded the allowed preserving temperature while said cooled objects preserved, said TES member is expired” which renders the claim indefinite as the claim is written in an unclear manner which makes it unclear whether the claim is reciting an addition to the tag of claim 1 in the recited self tag, and whether the associated steps of measuring temperature and functionality are tied to the tag or the self tag. The Examiner notes that the claim is written grammatically in a manner that makes the claim very confusing to read and requests clarification on what is actually being claimed. 

Regarding claim 6, the claim recites the limitation "the transfer device" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6, the claim further recites dependency to claim 2, which is canceled in the current set of claims, therefore rendering the claim indefinite as it is unclear what the dependency of the claim 2. For the purposes of examination, the Examiner will interpret the claim to have dependency to claim 1. 

Regarding claim 9, the claim recites the term “cool” which is a relative term which renders the claim indefinite. The term “cool” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will interpret the claim to refer a container.

Claims 3-8 and 10-12 are rejected based on their dependency to claim 1. 
Claims 4-5 are rejected based on their dependency to claim 3. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 6,308,518) in view of Kovalick (US 2014/0157797 – provided by Applicant in the IDS, previously cited) and Burchell (US 2014/0055244).

Regarding claim 1, Hunter teaches a control system of keeping a cool container cool (see at least the Abstract which notes temperature control of the thermal barrier enclosure which is analogous to a container) and including:
a first member that stores cooled objects (12, Fig. 1, col. 6, lines 1-10) and a second member including a TES (Thermal Energy Storage) member (the second member 16 contains the thermal energy storage 58 per Fig. 4, further see col. 9, lines 5-15 at least which note that 58 acts as a heat sink, further see col. 9, lines 20-35 which notes how 58 acts to maintain a cool temperature in volume of the container) to cool the cooled objects (see col. 9, lines 20-35 which notes that the volume 24 of the container 12 is cooled and maintained by 58), 
where a lower face of the second member is positioned above an upper face of the first member in a sealed state of the cool container (see Fig. 1 which shows the second member 16 with its lower face positioned above an upper face of the container 12).
Hunter does not teach that the control system configured to judge if it is time to replace the TES member, based on wirelessly retrieved recorded information located on a tag associated with, and outside of, the cool container, and the control system configured to wirelessly notify if it is time to replace the TES member due to the judging step.  
Kovalick teaches a shipping container (Kovalick, Title, 203, Fig. 2) which features a thermal storage device that is placed within the container to maintain the temperature inside the container (Kovalick, 206, Fig. 2, paragraph [0034]), further featuring a control which judges whether it is time to replace the TES member (Kovalick, 305, 307, Fig. 3, paragraph [0052], which note that the temperature of the container is measured via the temperature probe, noted in at least paragraph [0044], and based on this reading it is determined whether it is time to change the TES member in step 305 by comparing the measured temperature with a triggered temperature, the Examiner notes that this is analogous to the judging step recited in claim 1).
Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Hunter with the control system being able to judge if it is time to replace the TES member, as taught by Kovalick, in order to properly maintain the desired temperature within the container, thus assuring that the objects to be cooled in the container do not get spoiled by temperature fluctuations. 
Hunter as modified does not teach that the control system is configured to, based on wirelessly retrieved recorded information located on a tag associated with, and outside of, the cool container, that it is time to replace the TES member, and the control system configured to wirelessly notify if it is time to replace the TES member due to the judging step. The Examiner notes that the judging step in Kovalick must transmit the information of steps 305 and 307 shown in Fig. 4 somehow. 
Burchell teaches that containers with temperature sensitive goods advantageous use RFID tags on the outside of the container to communicate with antennas on the inside of the container for better reception (Burchell, paragraph [0008] and [0050], the Examiner notes that antennas inherently communicated wireless by function), wherein the tag can be used to sense temperature of the containers (Burchell, paragraph [0008]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Hunter as modified with a tag located outside of the cool container to wirelessly retrieve information, as taught by Burchell, in order to allow for optimal sensing and RF reception for temperature sensitive goods in the container (Burchell, paragraph [0008]). 
Through the combination of references, the judging step performed by Kovalick would be wirelessly sent to the tag (provided in combination with Burchell) as Burchell teaches that it is advantageous to use RF tags to receive information in temperature sensitive containers, and Kovalick does not specify specifically how the information is transmitted but notes that there is an action taken in response to the judging step (i.e. step 305 in Fig. 4 of Kovalick) 

Regarding claim 7, Hunter as modified teaches the control system, described in Claim 1, wherein the first member and the second member are configured to be separated (Hunter, see col. 7, lines 1-9 which notes how 16 can be removed from 12).  

Regarding claim 9, Hunter teaches a control program including computer-executable instructions capable of being executed by a processor on a computer in a control system (see at least Abstract which notes the thermal control system, further see col. 6, lines 55-60 which notes control using a microprocessor) for keeping a cool container (see at least the Abstract which notes temperature control of the thermal barrier enclosure which is analogous to a container) storing a cooled object (see at least col. 7, lines 1-9 which notes storing objects within the container) in a first member (12, Fig. 1, col. 6, lines 1-10) and a Thermal Energy Storage (TES) member in a second member cool  (the second member 16 contains the thermal energy storage 58 per Fig. 4, further see col. 9, lines 5-15 at least which note that 58 acts as a heat sink, further see col. 9, lines 20-35 which notes how 58 acts to maintain a cool temperature in volume of the container).
Hunter does not teach:
the instructions include: judging expiration of the TES member via wirelessly retrieved recorded information located on a tag associated with, and outside of, the cool container, determining the expiration of the TES member, wirelessly notifying expiration of the TES member, and causing, via the notification, removal of the TES member stored in the second member positioned above an upper face of the first member in a sealed state of the cool container.  
The Examiner notes that the second member is positioned above an upper face of the first member in a sealed state of the cool container (see Fig. 1 which shows the second member 16 with its lower face positioned above an upper face of the container 12).
Kovalick teaches a shipping container (Kovalick, Title, 203, Fig. 2) which features a thermal storage device that is placed within the container to maintain the temperature inside the container (Kovalick, 206, Fig. 2, paragraph [0034]), further featuring a control which judges whether it is time to replace the TES member (Kovalick, 305, 307, Fig. 3, paragraph [0052], which note that the temperature of the container is measured via the temperature probe, noted in at least paragraph [0044], and based on this reading it is determined whether it is time to change the TES member in step 305 by comparing the measured temperature with a triggered temperature, the Examiner notes that this is analogous to the judging step recited in claim 1).
Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Hunter with the control system being able to judge if it is time to replace the TES member, as taught by Kovalick, in order to properly maintain the desired temperature within the container, thus assuring that the objects to be cooled in the container do not get spoiled by temperature fluctuations. 
Hunter as modified does not teach that communicating the judging step via wirelessly retrieved recorded information located on a tag associated with, and outside of, the cool container wirelessly notifying expiration of the TES member
 The Examiner notes that the judging step in Kovalick must transmit the information of steps 305 and 307 shown in Fig. 4 somehow. 
Burchell teaches that containers with temperature sensitive goods advantageous use RFID tags on the outside of the container to communicate with antennas on the inside of the container for better reception (Burchell, paragraph [0008] and [0050], the Examiner notes that antennas inherently communicated wireless by function), wherein the tag can be used to sense temperature of the containers (Burchell, paragraph [0008]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Hunter as modified with a tag located outside of the cool container to wirelessly retrieve information, as taught by Burchell, in order to allow for optimal sensing and RF reception for temperature sensitive goods in the container (Burchell, paragraph [0008]). 
Through the combination of references, the judging step performed by Kovalick would be wirelessly sent to the tag (provided in combination with Burchell) as Burchell teaches that it is advantageous to use RF tags to receive information in temperature sensitive containers, and Kovalick does not specify specifically how the information is transmitted but notes that there is an action taken in response to the judging step (i.e. step 305 in Fig. 4 of Kovalick), further the limitation of “causing, via the notification, removal of the TES member stored in the second member positioned above an upper face of the first member in a sealed state of the cool container” is taught by the claim as met by the combination as Kovalick teaches removal of the TES member after the judging step determines that the TES has expired. 

Regarding claim 10, Hunter as modified teaches the control system, described in claim 1, wherein the first member comprises an outer wall and an insulated wall, and wherein the insulated wall is shorter than the outer wall (see Annotated Fig. A of Hunter below).  

    PNG
    media_image1.png
    804
    1058
    media_image1.png
    Greyscale

Regarding claim 11, Hunter as modified teaches the control system, described in claim 10, wherein a lower edge of the second member is positioned above an upper edge of the insulated wall in the sealed state (see Annotated Fig. A of Hunter above).  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Kovalick and Burchell, further in view of Benedict (US 2008/0213073).

Regarding claim 6, Hunter as modified teaches the control system, described in Claim 1, but does not specifically teach that the cool container has tag recorded information to identify storage space for the cool container, and based on information to identify storage space recorded on the tag, the transfer device transfers the cool container to the storage space. Hunter as modified does teach that the tag does contain location data tracked via the RFID system. 
Benedict teaches a distribution for shipping containers which features containers with RFID tags which contain information related to the  container (Benedict, 130, Fig. 11, see paragraph [0062]), wherein transfer units have information from the RFID tag communicated as to where to move the containers to specific locations for storage (Benedict, paragraph [0062]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to provide Hunter as modified with the tag containing identification of storage space for the container such that a transfer device can transfer the container to the storage space, as taught by Benedict, in order to allow for a streamlined delivery and storage of the container thereby making the control system more efficient. 

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Kovalick and Burchell, further in view of Patrick (US 5,230,434)

Regarding claim 8, Hunter as modified teaches the control system, described in Claim1, but does not teach that the second member includes an opening to insert a fork of a forklift to remove the second member in the sealed state. Patrick teaches a shipping box which has inserts on the lid of the box in order to allow for a forklift cover or uncover the box (Patrick, 18a, Fig. 4, col. 6, lines 4-10). Therefore it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Hunter as modified with the second member having an opening to insert a fork of a forklift to remove the second member in the sealed state, as taught by Patrick, in order to easily allow for a forklift to cooperate with the container and thus making transport of the container faster. 

Regarding claim 12, Hunter as modified teaches the control system, described in claim 8, wherein the TES member is located below the opening to insert the fork (met through the combination of references as inserts of Patrick at the upper edges of the lid and the TES member of Hunter is positioned within the middle of the second member). 

Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art of record is Hunter (US 6,308,518) in view of Kovalick (US 2014/0157797) and Burchell (US 2014/0055244).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
The control system, described in Claim 1, configured to determine a length of time to cool the cooled objects at an allowed preserving temperature by the TES member based on the cooled objects, and while at the allowed preserving temperature, performance of the TES member, and a number of the TES member, and to judge a time to replace the TES member due to expiration and to cool based on time passed by since including the TES member in the cooling container.  
While Hunter as modified teaches the structure of claim 1, the combination fails to teach the limitations of claim 3 which require determining a length of time to cool the cooled objects at an allowed preserving temperature by the TES member based on the cooled objects, in combination with the remainder of the claim.
Thus, the modification would not be obvious to modify the prior art structures to reach the claimed invention, absent impermissible hindsight. Therefore rendering dependent claim 3, with dependent claims therefrom are considered allowable. 
Claims 4-5 are objected to based on their dependency to claim 3. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763